


110 HR 2406 RH: To authorize the National Institute of

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 277
		110th CONGRESS
		1st Session
		H. R. 2406
		[Report No.
		  110–451]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 21, 2007
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		
			November 15, 2007
			Additional sponsors: Mr.
			 Gingrey, Mr. Lipinski,
			 Mr. Carnahan,
			 Mr. Wu, Mr. Matheson, Ms.
			 Bordallo, Mr. Cohen,
			 Mr. Chandler,
			 Mr. Wilson of Ohio,
			 Mr. Costello,
			 Ms. Hooley,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Richardson,
			 Mr. Hill, Mr. McNerney, Mr.
			 Mitchell, Ms. Woolsey,
			 Ms. Giffords,
			 Mr. Miller of North Carolina,
			 Mr. Rothman,
			 Mr. Lampson,
			 Mr. Baird,
			 Mr. Ross, Mr. Kanjorski, Mr.
			 Melancon, Mr. Towns,
			 Mr. Udall of Colorado, and
			 Mr. Sestak
			
		
		
			November 15, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 21, 2007
		
		A BILL
		To authorize the National Institute of
		  Standards and Technology to increase its efforts in support of the integration
		  of the healthcare information enterprise in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Information Technology Enterprise Integration
			 Act.
		2.FindingsCongress finds the following:
			(1)The National Institute of Standards and
			 Technology, because of the electronic commerce, information technology and
			 security expertise in its laboratories and the healthcare component of the
			 Malcolm Baldrige National Quality Award, and its long history of working with
			 the information technology and healthcare industries, is well equipped to
			 complement the healthcare information technology implementation efforts as
			 established by Executive Order 13335 of April 27, 2004, by addressing the
			 technical challenges posed by healthcare information enterprise
			 integration.
			(2)Therefore, it is in the
			 national interest for the National Institute of Standards and Technology to
			 accelerate its efforts—
				(A)to participate in the development of
			 technical standards, standards conformance tests, and enterprise integration
			 processes that are necessary to increase efficiency and quality of care, and
			 lower costs in the healthcare industry; and
				(B)ensuring that all
			 components of the United States healthcare infrastructure can be a part of an
			 electronic information network that is reliable, interoperable, and
			 secure.
				3.Healthcare information
			 enterprise integration initiative
			(a)EstablishmentThe Director of the National Institute of
			 Standards and Technology shall establish an initiative for advancing healthcare
			 information enterprise integration within the United States. In carrying out
			 this section, the Director shall involve various units of the National
			 Institute of Standards and Technology, including its laboratories and the
			 Malcolm Baldrige National Quality Program. This initiative shall build upon
			 ongoing efforts of the National Institute of Standards and Technology, the
			 private sector, and other Federal agencies, shall involve consortia that
			 include government and industry, and shall be designed to permit healthcare
			 information enterprise integration. These efforts shall complement ongoing
			 activities occurring under Executive Order 13335 of April 27, 2004.
			(b)Technical
			 ActivitiesIn order to carry
			 out this section, the Director may focus on—
				(1)information technology
			 standards and interoperability analysis, which may include the development of
			 technical testbeds;
				(2)supporting the establishment of conformance
			 testing infrastructure, including software conformance and
			 certification;
				(3)security;
				(4)medical device
			 communication;
				(5)supporting the
			 provisioning of technical architecture products for management and retrieval;
			 and
				(6)information management including electronic
			 health records management, health information usability, and access and
			 decision support.
				(c)Other
			 ActivitiesThe Director may
			 assist healthcare representatives and organizations and Federal agencies in the
			 development of technical roadmaps that identify the remaining steps needed to
			 ensure that technical standards for application protocols, interoperability,
			 data integrity, and security, as well as the corollary conformance test
			 protocols, will be in place. These roadmaps shall rely upon voluntary consensus
			 standards where possible consistent with Federal technology transfer
			 laws.
			(d)Plans and
			 ReportsNot later than 90 days after the date of enactment of
			 this Act, and annually thereafter, the Director shall transmit a report to the
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate on the
			 activities of the National Institute of Standards and Technology under this
			 section.
			4.Federal healthcare
			 information technology systems and infrastructure
			(a)Guidelines and
			 StandardsNot later than 12
			 months after the date of enactment of this Act, the Director of the National
			 Institute of Standards and Technology, in consultation with industry and
			 appropriate Federal agencies, shall report on development of technology-neutral
			 information technology infrastructure guidelines and standards, or the adoption
			 of existing technology-neutral industry guidelines and private sector
			 standards, for use by Federal agencies to enable those agencies to effectively
			 select and utilize healthcare information technologies in a manner that
			 is—
				(1)sufficiently secure to meet the needs of
			 those agencies (as is consistent with the Computer Security Act of 1987, as
			 amended, section 225 of the Homeland Security Act of 2002, and title III of the
			 E-Government Act of 2002), their transaction partners, and the general
			 public;
				(2)interoperable, to the
			 maximum extent possible; and
				(3)inclusive of ongoing Federal efforts that
			 provide technical expertise to harmonize existing standards and assist in the
			 development of interoperability specifications.
				(b)ElementsThe
			 guidelines and standards developed under subsection (a) shall—
				(1)promote the use by
			 Federal agencies of commercially available products that incorporate the
			 guidelines and standards developed under subsection (a);
				(2)develop uniform testing
			 procedures suitable for determining the conformance of commercially available
			 and Federal healthcare information technology products with the guidelines and
			 standards;
				(3)support and promote the
			 testing of electronic healthcare information technologies utilized by Federal
			 agencies;
				(4)provide protection and
			 security profiles;
				(5)establish a core set of
			 interoperability specifications in transactions between Federal agencies and
			 their transaction partners; and
				(6)include validation
			 criteria to enable Federal agencies to select healthcare information
			 technologies appropriate to their needs.
				(c)ReportsNot
			 later than 18 months after the date of enactment of this Act, and annually
			 thereafter, the Director shall transmit to the Congress a report that includes
			 a description and analysis of—
				(1)the level of
			 interoperability and security of technologies for sharing healthcare
			 information among Federal agencies; and
				(2)the problems Federal
			 agencies are having with, and the progress such agencies are making toward,
			 ensuring interoperable and secure healthcare information systems and electronic
			 healthcare records.
				5.Research and development
			 programs
			(a)Healthcare information
			 Enterprise Integration Research Centers
				(1)In
			 generalThe Director of the
			 National Institute of Standards and Technology, in consultation the Director of
			 the National Science Foundation and other appropriate Federal agencies, shall
			 establish a program of assistance to institutions of higher education (or
			 consortia thereof which may include nonprofit entities and Federal Government
			 laboratories) to establish multidisciplinary Centers for Healthcare Information
			 Enterprise Integration.
				(2)Review;
			 CompetitionGrants shall be awarded under this subsection on a
			 merit-reviewed, competitive basis.
				(3)PurposeThe
			 purposes of the Centers shall be—
					(A)to generate innovative
			 approaches to healthcare information enterprise integration by conducting
			 cutting-edge, multidisciplinary research on the systems challenges to
			 healthcare delivery; and
					(B)the development and use
			 of information technologies and other complementary fields.
					(4)Research
			 areasResearch areas may include—
					(A)the interfaces between
			 human information and communications technology systems;
					(B)voice-recognition
			 systems;
					(C)software that improves
			 interoperability and connectivity among systems;
					(D)software dependability in
			 systems critical to healthcare delivery;
					(E)measurement of the impact
			 of information technologies on the quality and productivity of
			 healthcare;
					(F)healthcare information
			 enterprise management; and
					(G)information technology
			 security and integrity.
					(5)ApplicationsAn
			 institution of higher education (or a consortium thereof) seeking funding under
			 this subsection shall submit an application to the Director at such time, in
			 such manner, and containing such information as the Director may require. The
			 application shall include, at a minimum, a description of—
					(A)the research projects
			 that will be undertaken by the Center and the respective contributions of the
			 participating entities;
					(B)how the Center will
			 promote active collaboration among scientists and engineers from different
			 disciplines, such as information technology, biologic sciences, management,
			 social sciences, and other appropriate disciplines;
					(C)technology transfer
			 activities to demonstrate and diffuse the research results, technologies, and
			 knowledge; and
					(D)how the Center will
			 contribute to the education and training of researchers and other professionals
			 in fields relevant to healthcare information enterprise integration.
					(b)National Information
			 Technology Research and Development ProgramThe National High-Performance Computing
			 Program established by section 101 of the High-Performance Computing Act of
			 1991 (15 U.S.C. 5511) shall coordinate Federal research and development
			 programs related to the development and deployment of health information
			 technology, including activities related to—
				(1)computer
			 infrastructure;
				(2)data security;
				(3)development of
			 large-scale, distributed, reliable computing systems;
				(4)wired, wireless, and
			 hybrid high-speed networking;
				(5)development of software
			 and software-intensive systems;
				(6)human-computer
			 interaction and information management technologies; and
				(7)the social and economic
			 implications of information technology.
				(c)Strategic Plan for
			 Healthcare Technologies and Classification
				(1)In
			 generalThe Director of the
			 National Institute of Standards and Technology, in consultation with the
			 Director of the National Science Foundation, not later than 90 days after the
			 date of enactment of this Act, shall establish a task force whose membership
			 includes representatives of other Federal agencies and industry groups (such as
			 the American Health Information Management Association and the American Medical
			 Informatics Association) to develop a strategic plan including recommendations
			 for—
					(A)the development,
			 adoption, and maintenance of terminologies and classifications;
					(B)gaining commitment of
			 terminology and classification stakeholders (such as developers, end users, and
			 other service and technology suppliers) to principles and guidelines for open
			 and transparent processes to enable cost-effective interoperability and
			 complete and accurate information;
					(C)the design of a
			 centralized authority or governance model, including principles for its
			 operation and funding scenarios;
					(D)United States
			 participation in the International Health Terminology Standards Development
			 Organization; and
					(E)any other issues
			 identified by the task force.
					(2)Task Force
			 ReportThe task force shall report its findings and
			 recommendations to the Committee on Science and Technology of the House of
			 Representatives not later than 18 months after the date of enactment of this
			 Act. The task force shall terminate after transmitting such report.
				(3)Federal Advisory
			 Committee ActThe task force
			 established under this subsection shall not be subject to the Federal Advisory
			 Committee Act (5 U.S.C. App.).
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the National Institute of
			 Standards and Technology for carrying out this Act $8,000,000 for each of the
			 fiscal years 2009 and 2010, to be derived from amounts authorized under section
			 3001 of Public Law 110–69.
		
	
		November 15, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
